Citation Nr: 0629424	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-15 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE


Entitlement to service connection for headaches, to include 
as secondary to service connected tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel





INTRODUCTION

The veteran had active service from June April 1954 to March 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran, on his March 2004 VA Form 9, with respect to the 
issue of entitlement to service connection for headaches, 
indicated that he desired a Board hearing at a local VA 
Regional Office.  However, the evidence of record does not 
demonstrate that the RO has scheduled the veteran for such 
hearing.  Thus, because a hearing has not been conducted and 
the request has not been withdrawn, the appeal is remanded to 
ensure compliance with due process requirements.  

Accordingly, this matter is remanded to the RO for the action 
as follows:

The RO should contact the veteran and 
inquire if he wants a Travel Board 
hearing or a videoconfrence hearing at 
the local RO before a Veterans Law Judge 
of the Board of Veterans' Appeals.  
Thereafter, the veteran should be 
scheduled, at the local RO, for the type 
of personal hearing that he has so 
indicated.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



